1 Reported in 229 N.W. 804.
Plaintiff appeals from an order of the municipal court of Minneapolis nullifying a replevin bond and vacating a writ of replevin.
The complaint stated that the value of the personal property involved was $500. The bond given by plaintiff in that amount was approved and a writ issued. The officer to whom the writ was given for execution demanded but did not take possession of the property. The defendant Skellet Company, a storage warehouse concern, to which the property had been delivered for storage and which was in rightful possession thereof, declined *Page 589 
to surrender it until storage charges were paid. Upon attention being called to the fact that the amount of the replevin bond was inadequate, the statute requiring it to be in the penal sum of at least double the value of the property, the court made the order appealed from. G. S. 1923 (2 Mason, 1927) § 9333.
Under the facts disclosed by the record, the making of the order was within the sound discretion of the court.
Affirmed.